Exhibit AGREEMENT This Share Purchase Agreement (“Agreement”) signed on 13 November , 2005 by and between Pimi Marion Holdings Ltd, (Company number 51-349712-3), incorporated in the State of Israel (“The Company”) and Mr. Nimrod Ben-Yehuda, I.D. 051795631and Omdan Consulting and Instructing LTDprivate company no. 51-146831-6, (jointly and severally: the “Shareholders”) from one side, and Mr. Alon Carmel and JNS Capital LLC (jointly and severally: “The Investors”) from the other side. RECITALS Whereas The parties have executed a term sheet pursuant to which they now wish to execute this Agreement, and; Whereas The Investors after having conducted due diligence of the Company business inter alia by experts, and after being involved in the Company business and activity (including trade show and negotiations) desire to invest in The Company against the issuance of The Company’s Ordinary and Management shares in accordance with the terms set forth in this Agreement. Now therefore the parties agree to the following: 1. DEFINITIONS AND EXHIBITS For the purpose of this Agreement, capitalized words shall have the meanings as specified below or as defined in other parts of this Agreement. “Business Plan” - Financial and non-financial targets that the Company believes it can meet, on a quarterly basis in the years 2005, 2006 and 2007 – all of which are incorporated in a document titled the Business Plan which is attached to this agreement as Appendix “A”. “Investment” - A total of US $900,002 to be funded in quarterly installments as provided for in the Business Plan against the issuance of 120,000 Ordinary Shares of the Company at the price of $7.50 per shares, and 2 Management Shares at the price of $1.00 each. “The Loan Agreement” – the loan agreement dated February 7, 2005 and as amended on May 11, 2005 attached hereto as Appendix “B”. “The Loan” - Investors have previously made four loans to the Company totaling $180,000 pursuant to The Loan Agreement. “Intellectual Property” - The Patents and Patent applications described in Appendix “C”, as well as any and all related intellectual property, including knowledge, technologies and know-how that have been developed, registered and/or accumulated by Mr. Nimrod Ben-Yehuda, in relation to the Patents and Patents applications which Intellectual Property is currently owned by the Company or will be transferred to the ownership of the Company without any consideration – excluding rights to use and/or benefit from that portion of the Intellectual Property that pertains to the exclusive purpose of water treatment. 2. SALE AND TRANSFER OF SHARES / SIGNING AND CLOSING 1 2.1SHARES Subject to the terms and conditions of this Agreement (including, without limitation, subject to the fulfillment of the conditions and obligations set out in Sections 2.3 and 2.4 below), at the Closing, The Company shall issue and deliver the Investors the Shares, free and clear of all Encumbrances, and The Investors will invest the investment sums in The Company, as set out in Section 2.2 below. 2.2INVESTORS UNDERTAKINGS (a) The investment shall be in the total sum of US$ 900,002 (Nine hundred thousand and two US Dollars) (“The Investment”). (b) The Investment shall be satisfied as follows: i) Pursuant to a previously signed Term Sheet, the Investors have increased their loan to the Company to US $110,000 on the same terms and conditions provided in the Loan Agreement dated February 7, 2005 and its addendum dated May 11, 2005. ii) On August 23 2005, the Parties have agreed to a new Business Plan, and therefore Investors have increased the loan to the Company to $140,000 on the same terms and conditions provided in the Loan Agreement dated February 7, 2005 and its addendum dated May 11, 2005. iii) On October 2005 the Investors have made an additional loan to the Company in the sum of $40,000 on the same terms and conditions provided in the Loan Agreement dated February 7, 2005 and its addendum dated May 11, 2005. (c) The investors shall convert any and all sums, which were furnished to the company as The Loan, to an investment to be deducted immediately from the funding obligations undertaken by Investors. (d) Pay to the Company the sum of $2.00 for the 2 Management Shares at the price of $1.00 per Management Share. (e) Fund The Investment instalments according to the Business Plan. Each instalment shall be funded for the subsequent quarter, no later than 45 days prior to the end of each quarter, subject to clause 4.2(b) hereinafter. (f) In the event that the Company exceeds the quarterly benchmarks provided in the Business Plan, Investors shall consider, favourably, the possibility to accelerate the funding of their Investment should Investors decide that such acceleration of funding assists the needs of the Company. 2 2.3 COMPANY UNDERTAKINGS (a) The Company shall issue to The Investors 24,000 Ordinary Shares against the funding of the Investment pursuant to Paragraphs 2.2 (b)(a) and 2.2 (b)(b). (b) In addition, The Company shall issue 96,000 Ordinary shares to an Escrow holder pursuant to the Escrow Clause set forth below. (c) The Company shall issue 2 management shares to the Escrow holder pursuant to the Escrow Clause below. (d) Subsequently, Company will provide to The Investors financial reports as following: i) Management-prepared monthly reports – no later than on the 20th day of the subsequent month. ii) Auditor-reviewed reports – no later than on the 45th day of the month subsequent to the end of each of the 1st, 2nd and 3rd quarter of the year. iii) Audited financial reports – no later than 120 days subsequent to the end of the year. 2.4 ESCROW CLAUSE (a)The parties shall appoint Advocate Yoel Levy of Twin Tower 1, 33 Jabotinsky st., Ramat Gan to act as escrow holder (“Escrow Holder”). At the signing of this Agreement, the Company shall issue96,000 ordinary shares of NIS 0.01par value each and two (2) management shares of NIS 1 par value each to the Escrow Holder. The Escrow Holder shall act in accordance with the following: (b)Escrow shall deliver to Investors the Ordinary Shares: i) Upon notice from the Investors to Escrow, with a copy to the Company, of the funding of an instalment of the Investment accompanied by a receipt from the Company evidencing such instalment or a receipt evidencing a wire transfer of such instalment to the Company’s bank account Escrow shall deliver to Investors the number of shares that, at the price of $7.50 per share, corresponds to the amount of the instalment. ii) All the shares held by Escrow upon notice, by Investors, of a Material Breach by Company, as defined hereinafter, and against payment to Escrow, by Investors, of the sum representing NIS 0.01 per share multiplied by the total number of shares held by Escrow, which sum Escrow will then deliver to the Company. The notice will be accompanied by an affidavit of one of the Investors that all the terms of section 4.2(iii) (b) have been fulfilled. (c)Escrow shall deliver to Investors the 2 Management Shares held by Escrow as following: i) One (1) Management Share shall be delivered to Investors upon notice from the Investors to Escrow, with a copy to the Company, that they have funded a total of $450,000 of the investment, accompanied by receipts from the company and/or wire transfer receipts evidencing funding of the entire $450,000 less the sums provided in Paragraphs 2.a and 2.b. ii) One (1) Management Share shall be delivered to Investors upon notice from the Investors to Escrow, with a copy to the Company, that they have completed the funding of their entire Investment obligation under the Investment Agreement, accompanied by receipts from the company and/or wire transfer receipts evidencing funding of the entire $900,000 less the sums provided in Paragraphs 2.a and 2.b. iii) Upon receipt of notice from the Investors to Escrow, with a copy to the Company, of a Material Breach by Company, as defined hereinafter, accompanied by an affidavit of one of the Investors that all the terms of section 4.2(iii)(b) have been fulfilled. (d)In the event of a breach by the Investors, Escrow shall deliver all the Ordinary Shares and Management Shares then held by Escrow to the Company. 3 2.5Performances by Share Holders: The holders of the 2 Management Shares not allocated to Investors shall support the creation by the Company of an Employee Stock Option Plan and the allocation of 24,000 of the authorized ordinary shares to such plan. 2.6SIGNING AND CLOSING Acts to be Performed Prior to the execution of this agreement: (a) Immediately prior to the execution of this agreement, the Company and the Shareholders will present to The Investors for examination all the documents (“The Closing Documents"), as set out below: (1) Resolutions of The Company’s board of directors (“The Company’s Board of Directors“) resolving (i) to approve the execution of this Agreement; and (ii) to approve the issuing of the shares pursuant to this Agreement and to authorize the directors of The Company to sign the appropriate documentation; (2) Share allocation forms conforming with the articles of association of The Company, in respect of the shares, duly executed by The Company and The Shareholders; 3. REPRESENTATIONS AND WARRANTIES. The Company and the Shareholders hereby represent and warrant, jointly and severally, to The Investors the representations and warranties set forth in Sections 3.1 through 3.6 (inclusive) (“The Warranties“) and undertake that the Warranties are true and accurate in all respects as of the agreement execution date, and acknowledge that The Investor has agreed to enter into this Agreement relying, inter alia, on the truth and accuracy of The Warranties. No representation or warranty of The Company or the Shareholders in this Agreement omits to state a material fact necessary to make the statements herein or therein, and is, in light of the circumstances in which they were made, not misleading. It is hereby clarified that the Investors have conducted due diligence of the Company business, Know-How, and Patents by their own experts, and has escorted the Company and took part in its activity since 1st of January 2005. 3.1 SHARE CAPITAL, TITLE, ORGANIZATION, AUTHORITY, COMPLIANCE 3.1.1 Share Capital and Title The authorized share capital of The Company consists of 9,999,600 ordinary shares of NIS 0.01 par value per share and 4 management shares of NIS 1.00 par value per share, of which 120,000 ordinary shares and 2 management shares are issued and outstanding, and constitute all of The Company’s shares prior to the issuance of shares pursuant to this Agreement. The Shareholders are the registered owners and holders of all the issued shares, free and clear of all encumbrances, including, without limitation any encumbrances to the benefit of any beneficiary owners.Mr. Nimrod Ben-Yehuda, through Ash-Dor Assets Management and Trusts Ltd is the owner of 75% of the Shares, comprising 90,000 Ordinary Shares and 1 Management Share, and Mr. Eitan Shmueli through Omdan Consulting and Instruction Ltd is the owner of 25% of the Shares, comprising 30,000 ordinary shares and 1 management share. No reference to any purported Encumbrance appears upon any certificate representing the share capital of The Company. All of the outstanding share capital of The Company, has been duly authorized, validly issued and is fully paid-up and non-assessable. There are no options, warrants and/or any Contracts relating to the issuance, sale, or transfer of any shares or other securities of The Company except for the obligation to eNitiatives under section 3.3.8(iii) of this Agreement. None of the outstanding shares or other securities of The Company was issued in violation of the Israeli Companies Law, 1999 or any other legal requirement. The shares shall, upon their issuance or transfer to The Investors, vest in The Company, free of any encumbrances, and all rights (including voting rights, equity and all other rights) of shareholders in The Company. 4 3.1.2 Subsidiaries The Company does not own directly or indirectly, nor is entitled and/or required to acquire, any shares or other securities of any Person pursuant to any Contract or otherwise, nor does The Company have any direct or indirect equity or ownership interest in any other business. 3.1.3 Organization and Good Standing (a) The Company is a corporation duly organized, validly existing, and in good standing under the laws of Israel, with full corporate power and authority to conduct its business as it is now being conducted, to own, lease or use the assets that it purports to own, lease or use, and to perform all its obligations under Contracts (b) The minute books, and records of The Company are complete, correct and up-to-date in all respects and have been maintained in accordance with sound business practices and applicable legal requirements. The minute books of The Company contain accurate, complete and up-to-date records of all meetings held, and corporate action taken by the shareholders and the board of directors of The Company, and no meeting of any such shareholders or board of directors has been held for which minutes have not been prepared and are not contained in such minute books. At the agreement execution, all of those books and records will be in the possession of The Company. (c) The Disclosure Letter (Appendix “D”) contains complete copies of all Organizational Documents of The Company as currently in effect. The copies of the Articles of Association of The Company attached hereto as aforesaid, are complete, correct and up-to-date in all respects and have embodied in them or annexed thereto a copy of every shareholders’ resolution amending the Article of Association in any way. (d) The Disclosure letter sets out the name of each bank in or with which the Company has had accounts, credit lines or safety deposit boxes, and the names of all persons presently authorized to draw thereon or having access thereto, and a brief description of each such account. (e) The Disclosure letter sets out the names of all persons now holding any power of attorney from The Company and a summary of the terms thereof. 3.1.4 Authority This Agreement (including all those agreements and documents, the execution of which is contemplated under this Agreement) have been, or will have been upon the execution of this Agreement, duly and validly executed by The Company and/or the Shareholders and are, or as the case may be, will on Execution, constitute the legal, valid, and binding obligation of The Company and the Shareholders, and such other parties, and enforceable against The Company and Shareholders and such other parties in accordance with their terms. The Company and the Shareholders have the absolute and unrestricted right, power, authority, and capacity to execute and deliver this Agreement and to perform their obligations under this Agreement. 3.1.5 Compliance with Legal or Contractual Requirements 5 (a) Except as set forth in the Disclosure Letter (Appendix “D”), neither the execution and delivery of this Agreement nor the consummation or performance of any of the Contemplated Transactions will, directly or indirectly (with or without notice or lapse of time): (i) Contravene, conflict with, or result in a violation of (A)any provision of the Organizational Documents of The Company, or (B)any resolution adopted by the board of directors or the shareholders of The Company; (ii) Contravene, conflict with, or result in a violation of: (A)any rights of any Person, or (B) any Contracts to which any of the Shareholders are parties; or (C)any legal requirement or any Order to which The Company or any Shareholder, or any of the assets owned, leased or used by The Company, may be subject; or entitle any Governmental Body or other person to challenge any of the contemplated transactions or to exercise any remedy or obtain any relief under any legal requirement or any Order as aforesaid; (iii) Contravene, conflict with, or result in a violation of any of the terms or requirements of, or result in any Governmental Body revoking, withdrawing, suspending canceling, terminating, or modifying, any Governmental Authorization held by The Company, relating to the business of, or any of the assets owned, leased or used by, The Company; (iv) Cause the Company to become subject to, or to become liable for the payment of, any Tax; (v) Cause any of the assets owned by The Company to be reassessed or revalued by any taxing authority or other Governmental Body; (vi) Contravene, conflict with, or result in a violation or breach of, or entitle any Person to declare a default or exercise any remedy under, or to accelerate the maturity or performance of, or to cancel, terminate, or modify, any Contract and/or any provision thereof; (vii) Relieve any Person of any obligation to The Company (whether contractual or otherwise) or entitle any Person to terminate any obligation, right or benefit (whether contractual or otherwise) enjoyed by The Company; (viii) Result in the imposition or creation of any encumbrance upon or with respect to any of the assets owned, leased or used by The Company; or (ix) Cause any officer or key employee of The Company to leave their employment. (b) Except as set forth in the Disclosure Letter (Appendix “D”), The Company nor any of the Shareholders are and will not be required to give any notice to, or obtain any consent, approval, ratification, waiver or other authorization (including, without limitation, any governmental authorization) from any person in connection with the execution and delivery of this Agreement or the consummation or performance of any of the contemplated transactions. (c) All returns, particulars, resolutions, and documents required by the Israeli Companies Law, 1999 or any other legislation to be filed with the Israeli Registrar of Companies or with any other Governmental Body, have been duly filed. 3.2 FINANCIAL STATEMENTS AND ASSETS 3.2.1 Proper Accounting and Compliance with Israeli Generally Accepted Accounting Principles The books of account and all records of the Company are or will be complete, correct and up-to-date and have been maintained in accordance with sound business practices, and generally accepted accounting principles in Israel (”Israeli GAAP“), including the maintenance of an adequate system of internal controls. 3.2.2 Balance Sheets and Profit and Loss Statements (a) General 6 (i) The Company has delivered to The Investors: (1) The unaudited trial balance of The Company as of August 31, 2005 and the related profit and loss statements (hereinafter the “Financial Statements"). (ii)The Financial Statements (A) conform to the books and records of The Company in all material respects; (B) present a true, complete and correct view of the financial condition and the results of operations, changes in shareholders' equity, and cash flow of The Company as at the respective dates of and for the periods referred to therein, all in accordance with Israeli GAAP; (C) reflect the consistent application of Israeli GAAP throughout the periods involved. No financial statements of any Person other than The Company are required by Israeli GAAP to be included in the financial statements of The Company. (iii)To the best of the Company’s and the Shareholders knowledge and of the knowledge of the officers of The Company, as of the date of the execution of this Agreement, there are no facts or circumstances which are material in relation to the assets, business or financial condition of The Company which do not appear from the Financial Statements and/or which have not been fully and fairly disclosed in the Disclosure Letter (Appendix “D”). (b) Without prejudice to and notwithstanding the generality of the above Section 3.2.2(a): (b1) Title to Assets The Company owns, leases or has the legal right to use all assets used in the operation of its business and has good and marketable title to, or in the case of leased assets, valid leases in respect of, all the assets: (i (i) purchased or otherwise acquired by The Company since its organization, which assets purchased or acquired as aforesaid (other than inventory and short-term investments) are listed in the Disclosure Letter (Appendix “D”). All the assets owned, leased or used by The Company as aforesaid are free and clear of all Encumbrances and are not subject to any limitations of any nature, save as set out in the Disclosure Letter (Appendix “D”). (b2) Condition And Sufficiency Of Assets The Company owns, leases, or has the legal right to use all the assets that it needs in order to continue to run its business after the execution of this agreement in the same manner as it has during the 12 (twelve) months preceding that date. The equipment of The Company is structurally sound, in good operating condition and repair, and does not require any maintenance or repairs, except for routine maintenance and repairs, in the ordinary course of business, that are not material in nature or cost. Without derogating from any other provision in this Agreement, it is recorded that all office space (including shared storage space) occupied by The Company is validly leased by The Company from Kibutz Alonim being registered owner thereof, pursuant to a lease agreement dated 1/4/2005, which is in full force and effect.
